DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Regarding claims 1,4,6,9,12,15,18, the claims include multiple instances of “switch” and “switches”, which preferably should be corrected to - - valve - -.  Such an amendment would not be new matter as it appears to be a translation error. See also Fig. 1.
Regarding claims 1,3,6,12,15,18, the claims include multiple instances of “pool”, which preferably should be corrected to - - reservoir - -.  Such an amendment would not be new matter as it appears to be a translation error. See also Fig. 1.
Claim 8 line(s) 2-3 sets forth the limitation “a controller which is in signal communication with the air pump in signal”, which preferably should be corrected to - - a controller which is in signal communication with the air pump 
Regarding claim 10, the limitation recited “PLC” is an acronym that is not clearly defined by the claim. It is suggested that claim 10 recite - - programmable logic controller (PLC) - -. Such a correction is a matter of form and would not constitute new matter.
Appropriate correction is required.
Claim Interpretation
Regarding claims 8-9, the claim terms “electromagnetic pump” and “electromagnetic switch” are interpreted as a pump or valve that is capable of being controlled by a controller.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
washing device, which is interpreted as a water pump (par. [0010]).
air drying device, which is interpreted as an air pump (par. [0014]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 4,17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 line(s) 2 sets forth the limitation “water reservoir”. It is unclear whether “water reservoir” of claim 4 is the same or different from “washing pool” of claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATOH (US 5112502).
Regarding claim 1, SATOH teaches a homogeneous substitution method and apparatus for cake using filter press (title, Figs.) including a high-efficiency filter press (Fig. 1 #1) comprising:
a filter plate (Fig. 3);
a material pool or reservoir (Fig. 1 #31);
a filtrate pool or reservoir (Fig. 1 #52);
a feed hole (Fig. 3 #8);
drain holes (Fig. 3 #10);
a feed pipe (line including feed pump #37; Fig. 1);

a drain switch or valve (Fig. 1 #51);
a feed valve (Fig. 1 #35); and
a washing device or pump (Fig. 1 #37) with the parts connected as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SATOH (US 5112502).
Regarding claim 5, SATOH teaches the high-efficiency filter press further comprises an air drying device (Fig. 1 #50), which if not explicitly stated, would have been obvious to one having ordinary skill in the art to modify to be capable of injecting an air flow into the first drain hole to blow residual filtrate in the filter plate out from the second drain hole, and the air drying device is in communication with the first drain hole through a first air delivery pipe (see flexible system of branching pipes and valves connected to the drain holes and compressed air #50 for the purpose of reliably drying the filter; C9/L34-42).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over SATOH (US 5112502) in view of DAVIS (US 3760945).
Regarding claim 6, SATOH teaches multiple air delivery pipes with valves (Fig. 1 #49,48) connected as claimed (see junction after valve #49 of Fig. 1). SATOH does not teach a check valve. However, DAVIS teaches a pressure filter (title, Figs.) including a feed manifold (Fig. 1 #55) comprising a three-way junction with conventional check valves to enable switching of a slurry feed, water, or air. The check valves prevent back flow (C1/L14; C3/L40-50).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the air delivery system of SATOH with a check valve of DAVIS in order to prevent back flow. The references are combinable, because 
Regarding claim 7, SATOH’s air drying device necessarily comprises an air pump in order to deliver compressed air.
Regarding claim 8, SATOH teaches a pump in which the operation of the pump is controlled by a controller (Fig. 1 #37; C6/L57-58). It is obvious to one having ordinary skill in the art to similarly control an air pump for the purpose of controlling the pressure and flow rate of air.
Regarding claim 9, SATOH teaches multiple automatic control valves (e.g. Fig. 1 #40; see Fig. 1; C8/L30-38) controlled by a controller. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SATOH (US 5112502) in view of DAVIS (US 3760945) in view of HOLLIDAY (US 20190151783).
Regarding claim 10, SATOH does not teach a PLC controller. However, HOLLIDAY teaches horizontal pressure filter with washing liquid recovery, and a filter system, a method for operating and a computer program product related thereto (title, Figs.) including similar pressure plate filter device with valves and pumps controlled by a programmable logic controller, which is a known conventional controller for controlling processes.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine system of SATOH with a PLC of HOLLIDAY in order to conventionally control the system. The references are combinable, because 
Allowable Subject Matter
Claims 2-4,11-19 have allowable subject matter over the prior art of record.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777